Paul S. Haberman^                                               ^Admitted in NY, NJ, CT.
Special Counsel
Exemplar Law, LLC
(201) 564-0590: Phone
(201) 767-2087: Fax
phaberman@exemplarlaw.com


                                                                                      July 30, 2019

VIA ECF
The Honorable Carol Bagley Amon
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                            Re:     London v. Elkann (Index No. 19-cv-03275)

Your Honor:

         We are counsel to Travis London. As reflected in the Complaint, as well as in Docket Entry # 6,
defendant Lapo Edovard Elkann currently resides in Milan, Italy. In the weeks following our filing of this
lawsuit, there was discussion with Mr. Elkann’s anticipated U.S. counsel for this matter about the prospect
of their accepting service on Mr. Elkann’s behalf in lieu of having to serve him through Article 5 of the
Hague Convention. We were just recently advised that Mr. Elkann’s counsel will not be authorized to
accept service. Accordingly, we are about to retain an appropriate process server who is capable of
handling all Hague Convention requirements. Our likely process server advises that the estimated
turnaround time is three (3) to four (4) months from the date that the documents arrive in Italy.

         Based on the foregoing, please consider this letter a formal request for an extension of time,
pursuant to Federal Rule of Civil Procedures 4(f) and 4(m), from August 31, 3019 to at least November 30,
2019, to serve Mr. Elkann pursuant to Article 5 of the Hague Convention. In considering this request, it
should be noted that 4(f), which governs service in a foreign country (including through the Hague
Convention), does not proscribe a time limit for service. See, e.g., Morgan v. Virgin Atlantic Airways, 2015
WL 7283182, *3-4 (N.D.N.Y. November 17, 2015). Alternately, it is respectfully requested that the Court
direct an alternate means of service to expedite service, either via Mr. Elkann’s U.S. counsel, or through a
means in Italy other than via the Hague Convention.




                                              EXEMPLAR

                                 200 PARK AVENUE|SUITE 1700|NEW YORK, NY 10166
Thank you in advance for your attention to this request.

                                                                       Very Truly Yours,

                                                                       /s/

                                                                       Paul S. Haberman (PH 2771)




                                    EXEMPLAR

                       200 PARK AVENUE|SUITE 1700|NEW YORK, NY 10166
